 


109 HR 1599 IH: To amend the Internal Revenue Code of 1986 to extend for two years the higher exemption amounts under the alternative minimum tax for individuals and to adjust the exemption amounts and phaseout thresholds in the alternative minimum tax for inflation.
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1599 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Bradley of New Hampshire introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend for two years the higher exemption amounts under the alternative minimum tax for individuals and to adjust the exemption amounts and phaseout thresholds in the alternative minimum tax for inflation. 
 
 
1.2-year extension of higher exemption amounts under the individual AMT; adjustment of AMT for inflation 
(a)ExtensionSubparagraphs (A) and (B) of section 55(d)(1) of the Internal Revenue Code of 1986 (relating to exemption amount for taxpayers other than corporations) are each amended by striking and 2005 and inserting , 2005, 2006, and 2007. 
(b)Inflation adjustmentSubsection (d) of section 55 of such Code (relating to exemption amount) is amended by adding at the end the following new paragraph: 
 
(4)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2005, each of the dollar amounts set forth in paragraphs (1), (2), and (3) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
